DETAILED ACTION
Claims 19-41 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-44 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bart Seely on 2/10/21.

In the Claims


1–18. (Canceled) 

19. (Currently Amended) A communication apparatus comprising: 
a first wireless communication unit configured to communicate with a camera using a first wireless communication method; 

a third wireless communication unit configured to communicate with a server apparatus using a third wireless communication method; and 
a control unit, 
wherein the control unit controls receipt of update information from the server apparatus via the third wireless communication unit, 
wherein the control unit determines whether new firmware is present based on the update information, 
wherein, in a case where the control unit determines that new firmware is present, the control unit notifies a user of the presence of the new firmware, 
wherein, in a case where the control unit receives an instruction to download firmware from the user, the control unit controls the third wireless communication unit to download the new firmware from the server apparatus and displays a first progress bar indicating a progress of the download of the new firmware during the download of the new firmware, 
wherein, in a case where the control unit receives an instruction to update firmware from the camera via the first wireless communication unit after the download of the new firmware is finished, the control unit transmits the downloaded new firmware to the camera via the second wireless communication unit and displays a second progress bar indicating a progress of the transmission of the new firmware during the transmission of the new firmware, 

wherein a communication area of the third wireless communication unit is longer than communication areas of the second wireless communication unit and first wireless communication unit, 
wherein the download of the new firmware from the server apparatus by the third wireless communication unit is performed while the communication apparatus and the camera are paired by the first wireless communication method, wherein a connection between the communication apparatus and the camera via the second wireless communication unit is established based on information that is received from the camera via the first wireless communication unit, wherein the information includes an SSID, 
wherein the connection between the communication apparatus and the camera via the second wireless communication unit is established after the download of the new firmware is finished, and 
wherein the first progress bar and the second progress bar are displayed distinguishably from each other. 

20. (Previously Presented) The communication apparatus according to claim 19, wherein the control unit receives a progress status of an update process using the new firmware. 



 22. (Previously Presented) The communication apparatus according to claim 21, wherein, after the update process is finished, the control unit stores the new firmware. 

23. (Previously Presented) The communication apparatus according to claim 19, wherein the control unit controls the first communication unit to receive the firmware of the camera, and 
wherein in a case where the information of the firmware of the camera and the update information received from the server apparatus via the third wireless communication unit are different, the control unit determines that new firmware is present. 

24. (Previously Presented) The communication apparatus according to claim 19, wherein the first progress bar and the second progress bar are same figure in display as each other and distinguished from each other based on characters displayed on a same screen. 

25. (Currently Amended) An information processing method executed by a communication apparatus including a first wireless communication unit configured to communicate with a camera using a first wireless communication method, a second 
receiving update information from the server apparatus via the third wireless communication unit; 
determining whether new firmware is present based on the update information, 
notifying a user of the presence of the new firmware in a case where it is determined that new firmware is present; 
controlling the third wireless communication unit to download the new firmware from the server apparatus and displaying a first progress bar indicating a progress of the download of the new firmware during the download of the new firmware in a case where an instruction to download firmware is received from the user; 
transmitting, in a case where an instruction to update firmware is received from the camera via the first wireless communication unit after the download of the new firmware is finished, the downloaded new firmware to the camera via the second wireless communication unit; and 
displaying a second progress bar indicating a progress of the transmission of the new firmware during the transmission of the new firmware; 
wherein power consumption of the first wireless communication unit is lower than power consumption of the second wireless communication unit, 

wherein the download of the new firmware from the server apparatus by the third wireless communication unit is performed while the communication apparatus and the camera are paired by the first wireless communication method, 
wherein a connection between the communication apparatus and the camera via the second wireless communication unit is established based on information that is received from the camera via the first wireless communication unit, wherein the information includes an SSID, 
wherein the connection between the communication apparatus and the camera via the second wireless communication unit is established after the download of the new firmware is finished, and 
wherein the first progress bar and the second progress bar are displayed distinguishably from each other. 

26. (Previously Presented) The information processing method according to claim 25, further comprising: receiving a progress status of an update process using the new firmware. 

27. (Previously Presented) The information processing method according to claim 25, wherein an update process is started after communication performed by the second communication unit is disconnected. 

28. (Previously Presented) The information processing method according to claim 27, wherein, after the update process is finished, information of the new firmware is stored. 

29. (Previously Presented) The information processing method according to claim 25, further comprising: 
controlling the first wireless communication unit to receive information of the firmware of the camera, and 
determining that new firmware is present in a case where the information of the firmware of the camera and the update information received from the server apparatus via the third wireless communication unit are different. 

30. (Previously Presented) The information processing method according to claim 25, wherein the first progress bar and the second progress bar are same figure in display as each other and distinguished from each other based on characters displayed on a same screen. 

31. (Currently Amended) A non-transitory computer-readable storage medium which stores a program for causing a communication apparatus including a first wireless communication unit configured to communicate with a camera using a first wireless communication method, a second wireless communication unit configured to communicate with the camera using a second wireless communication method, and a third wireless communication unit configured to communicate with a server apparatus 
receiving update information from the server apparatus via the third wireless communication unit, 
determining whether new firmware is present based on the update information, 
notifying a user of the presence of the new firmware in a case where it is determined that new firmware is present, 
controlling the third wireless communication unit to download the new firmware from the server apparatus and displaying a first progress bar indicating a progress of the download of the new firmware during the download of the new firmware in a case where an instruction to download firmware is received from the user, 
transmitting, in a case where an instruction to update firmware is received from the camera via the first wireless communication unit after the download of the new firmware is finished, the downloaded new firmware to the camera via the second wireless communication unit, and 
displaying a second progress bar indicating a progress of the transmission of the new firmware during the transmission of the new firmware, 
wherein power consumption of the first wireless communication unit is lower than power consumption of the second wireless communication unit, 
wherein a communication area of the third wireless communication unit is longer than communication areas of the second wireless communication unit and first wireless communication unit, 

wherein a connection between the communication apparatus and the camera via the second wireless communication unit is established based on information that is received from the camera via the first wireless communication unit, wherein the information includes an SSID, 
wherein the connection between the communication apparatus and the camera via the second wireless communication unit is established after the download of the new firmware is finished, and
wherein the first progress bar and the second progress bar are displayed distinguishably from each other. 

32. (Previously Presented) The communication apparatus according to claim 19, wherein progress is displayed as a percentage together with the first progress bar and the second progress bar. 

33. (Previously Presented) The communication apparatus according to claim 24, wherein the characters displayed to distinguish the first progress bar and the second progress bar are displayed above the first progress bar and the second progress bar. 



35. (Previously Presented) The information processing method according to claim 25, wherein progress is displayed as a percentage together with the first progress bar and the second progress bar. 

36. (Previously Presented) The information processing method according to claim 30, wherein the characters displayed to distinguish the first progress bar and the second progress bar are displayed above the first progress bar and the second progress bar. 

37. (Previously Presented) The information processing method according to claim 25, wherein the first progress bar is not displayed when the download of the new firmware is finished. 

38
a first wireless communication unit configured to communicate with a camera using a Bluetooth Low Energy (BLE); 
a second wireless communication unit configured to communicate with the camera using a Wi-Fi; 
a third wireless communication unit configured to communicate with a server using a public telephone network; and 

wherein, if the mobile terminal and the camera are paired using BLE, the control unit controls receipt of update information of the Bluetooth paired camera from the server apparatus via the public telephone network, 
wherein the control unit determines whether new firmware is present based on the update information, 
wherein, in a case where the control unit determines that new firmware is present, the control unit notifies a user of the presence of the new firmware, 
wherein, in a case where the control unit receives an instruction to download firmware from the notified user while the mobile terminal and the camera are paired using BLE and are not connected using Wi-Fi, the control unit controls the third wireless communication unit to download the new firmware from the server apparatus and displays a first progress bar indicating a progress of the download of the new firmware during the download of the new firmware, 
wherein, in a case where the control unit receives an instruction to update firmware from the camera via the BLE after the download of the new firmware is finished, the control unit transmits the downloaded new firmware to the camera via the Wi-Fi and displays a second progress bar indicating a progress of the transmission of the new firmware during the transmission of the new firmware, 
wherein the connection between the communication apparatus and the camera via the second wireless communication unit is established after the download of the new firmware is finished, and 

wherein the first progress bar and the second progress bar are displayed distinguishably from each other. 

3938, wherein after communication performed by the second communication unit is disconnected, an update process is started. 

40. (Currently Amended) The communication apparatus according to claim 38, wherein the first progress bar and the second progress bar are same figure in display as each other and distinguished from each other based on characters displayed on a same screen. 

41. (Currently Amended) The communication apparatus according to claim 38, wherein progress is displayed as a percentage together with the first progress bar and the second progress bar. 

42. (Currently Amended) The information processing method according to claim 38, wherein the first progress bar and the second progress bar are same figure in display as each other and distinguished from each other based on characters displayed on a same screen. 

4342, wherein the characters displayed to distinguish the first progress bar and the second progress bar are displayed above the first progress bar and the second progress bar. 

4438, wherein the first progress bar is not displayed when the download of the new firmware is finished.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193